Case:20-00633-EAG7 Doc#:111 Filed:04/06/21 Entered:04/06/21 14:19:12                     Desc: Main
                           Document Page 1 of 7

                           IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF PUERTO RICO


       IN RE:

            EFRAIN CARRERO VELEZ                                  CASE NO. 20-00633 (EAG)

              Debtor                                              CHAPTER 7


                             UNITED STATES TRUSTEE’S OPPOSITION
                         TO MOTION FOR RECONVERSION TO CHAPTER 13

    TO THE HONORABLE COURT:

            Nancy J. Gargula, the United States Trustee for Region 21, through her undersigned counsel,

    respectfully states and prays as follows:

                                           Procedural Background

             1.     On February 11, 2020, the Debtor filed his petition under Chapter 13 of the Bankruptcy

    Code (Dkt. #1).

             2.     On March 11, 2020, the Debtor filed his Schedules and Statement of Financial Affairs

    (Dkt. #11). In Schedule A/B the Debtor disclosed multiple assets including, but not limited to, two (2)

    bank accounts in Banco Popular de Puerto Rico with balances of $746.80 and $156,480.16.

             3.     On January 14, 2021, after having elapsed “[m]ore than fourteen (45) days” since the

    confirmation of the plan was denied, the Court dismissed the case pursuant to P.R. LBR 3015-3(g) (Dkt.

    #74).

             4.     On even date, the Debtor filed a motion for reconsideration of the dismissal order and

    requested the conversion to Chapter 7 (Dkt. #75). The Debtor also file a notice of conversion to Chapter

    7 (Dkt. #76).

             5.     The Court granted the reconsideration of dismissal on February 9, 2021 (Dkt. #81) and

    converted the case to Chapter 7 on February 10, 2021 (Dkt. #82).
Case:20-00633-EAG7 Doc#:111 Filed:04/06/21 Entered:04/06/21 14:19:12                        Desc: Main
                           Document Page 2 of 7
    UNITED STATES TRUSTEE’S OPPOSITION TO MOTION TO RECONVERT
    IN RE: EFRAIN CARRERO VELEZ, CASE NO. 20-00633 (EAG)                                            Page 2 of 7

            6.     The first § 341 meeting of creditors was scheduled for March 16, 2021 (Dkt. #84).

            7.     On February 14, 2021, the Chapter 7 trustee gave “notice that there are assets or it is

    expected to be assets in this case which are expected to result in a dividend to creditors” and requested

    the Court to “set and notice a bar date for filings claims” (Dkt. #85). The Court issued the notice on

    February 16, 2021 (Dkt. #87).

            8.     On March 2, 2021, the Chapter 7 trustee and a priority creditor filed a stipulation for

    turnover of funds regarding one of the above-mentioned bank accounts with balance of $156,480.16 and

    the payment of the creditor’s claims (Dkt. #95). The stipulation was approved on March 9, 2021 (Dkt.

    #96).

            9.     On March 11, 2021, the Debtor filed amended Schedules A/B, C, I, and J, and Statement of

    Financial Affairs (Dkts. #97-#98).

            10.    On March 16, 2021, the § 341 meeting of creditors was continued to March 30, 2021

    (Dkt. #101), and it is currently scheduled to continue April 6, 2021 (Dkt. #106). The United States

    Trustee and the Chapter 7 trustee requested multiple documents which, as of this date, have not been

    submitted by the Debtor.

            11.    A review by the United States Trustee and the Chapter 7 trustee of Debtor’s financial

    affairs has raised concerns regarding a possible case of abuse or his right to a discharge.

            12.    Debtor’s Schedules, Statement of Financial Affairs, and/or testimonies at the § 341

    meetings of creditors and/or other documents have provided possible grounds for the denial of Debtor’s

    discharge pursuant to § 727 of the Bankruptcy Code. The grounds may include, but not limited to,

    concealment of assets, income, failure to provide documents, and/or false oath.

            13.    On April 5, 2021, the day before the continued § 341 meeting of creditors, the Debtor filed

    a Motion to Convert to Chapter 13 alleging now that he is “in a position to file a meaningful plan and
Case:20-00633-EAG7 Doc#:111 Filed:04/06/21 Entered:04/06/21 14:19:12                       Desc: Main
                           Document Page 3 of 7
    UNITED STATES TRUSTEE’S OPPOSITION TO MOTION TO RECONVERT
    IN RE: EFRAIN CARRERO VELEZ, CASE NO. 20-00633 (EAG)                                             Page 3 of 7

    continue making child support payments” (hereinafter referred to as the “Motion for Reconversion”) (Dkt.

    #109).

             14.    On even date, the Chapter 7 trustee filed a motion to inform his intent to oppose the

    Motion for Reconversion (Dkt. #110).

             15.    The United States Trustee respectfully submits the following in opposition to the Motion

    for Reconversion.

                                      United States Trustee’s Opposition

             16.    §706(a) of the Bankruptcy Code provides as follows:

             (a) The debtor may convert a case under this chapter to a case under chapter 11, 12, or 13
             of this title at any time, if the case has not been converted under section 1112, 1208, or
             1307 of this title. Any waiver of the right to convert a case under this subsection is
             unenforceable. (Emphasis added)

             17.    As stated above, this case was commenced under Chapter 13 and voluntarily converted

    to Chapter 7 pursuant to §1307 after the Debtor requested the Court to reconsider the dismissal order

    and convert the case. Therefore, the Debtor is not entitled to an outright conversion to Chapter 13.

             18.    In addition, the right to conversion is also conditioned to the provisions of §706(d)

    which provides the following:

             Notwithstanding any other provision of this section, a case may not be converted to a case
             under another chapter of this title unless the debtor may be a debtor under such chapter.

             19.    Considering the above, the right to conversion pursuant to §706(a) is not absolute. See

    Marrama v. Citizens Bank, 127 S. Ct. 1105.

             20.    In the Marrama case, the United States Supreme Court determined that debtor’s pre-

    petition bad faith was sufficient ground to deny debtor’s request for conversion from Chapter 7 to Chapter

    13. This, based on debtor’s ineligibility to be a debtor pursuant to §1307(c) of the Bankruptcy Code. The

    United States Supreme Court stated as follows:

             ...§1307(c), provides that a Chapter 13 proceeding may be either dismissed or converted
             to a Chapter 7 proceeding “for cause” and includes a nonexclusive list of 10 causes
Case:20-00633-EAG7 Doc#:111 Filed:04/06/21 Entered:04/06/21 14:19:12                         Desc: Main
                           Document Page 4 of 7
    UNITED STATES TRUSTEE’S OPPOSITION TO MOTION TO RECONVERT
    IN RE: EFRAIN CARRERO VELEZ, CASE NO. 20-00633 (EAG)                                               Page 4 of 7

           justifying that relief. None of the specified causes mentions prepetition bad-faith conduct
           (although subparagraph (10) does identify one form of Chapter 7 error-which is
           necessarily prepetition conduct-that would justify dismissal of a Chapter 13 case).
           Bankruptcy courts nevertheless routinely treat dismissal for prepetition bad-faith
           conduct as implicitly authorized by the words “for cause”. (Citations omitted). In
           practical effect, a ruling that an individual’s Chapter 13 case should be dismissed or
           converted to Chapter 7 because of prepetition bad-faith conduct, including fraudulent
           acts committed in an earlier Chapter 7 proceeding, is tantamount to a ruling that the
           individual does not qualify as a debtor under Chapter 13. That individual, in other words,
           is not a member of the class of “honest but unfortunate debtor[s]” that the bankruptcy
           laws were enacted to protect. See Grogan v. Garner, 498 U.S., at 287, 111 S. Ct. 654,
           112 L. Ed. 2d 755. The text of §706(d) therefore provides adequate authority for the
           denial of his motion to convert.

    Marrama, at p. 1110-1111.

           21.     In addition, the decision in Marrama was based on §105(a) of the Bankruptcy Code which

    grants bankruptcy courts broad authority to "prevent an abuse of process". To that extent, the United

    States Supreme Court stated the following:

           Nothing in the text of either §706 or §1307(c) (or the legislative history of either provision)
           limits the authority of the court to take action in response to fraudulent conduct by the
           atypical litigant who has demonstrated that he is not entitled to the relief available to
           the typical debtor. On the contrary, the broad authority granted to bankruptcy judges to
           take action that is necessary or appropriate to “prevent an abuse of process” described in
           §105(a) of the Code, is surely adequate to authorize an immediate denial of a motion to
           convert file under §706 in lieu of a conversion order that merely postpones the allowance
           of equivalent relief and may provide a debtor with an opportunity to take action prejudicial
           to creditors.

    Marrama, at p. 1111-1112.

           22.     The United States Trustee submits that the decision in the Marrama case applies to

    the case of caption. See In re 10 Bears at Chiloquin, Inc., 2007 Bankr. LEXIS 1997 (Bankr. D. Or.).

           23.     Furthermore, §1307 of the Bankruptcy Code also provides for the dismissal or the

    conversion to Chapter 7 for “cause”. To that effect, in order to be a debtor under Chapter 13, the petition

    has to be filed in good faith. “Every bankruptcy statute since 1898 has incorporated literally, or by

    judicial interpretation, a standard of good faith for the commencement, prosecution, and confirmation

    of bankruptcy proceedings.” 7 COLLIER ON BANKRUPTCY P1112.07 (16th 2019) (quoting Little Creek
Case:20-00633-EAG7 Doc#:111 Filed:04/06/21 Entered:04/06/21 14:19:12                        Desc: Main
                           Document Page 5 of 7
    UNITED STATES TRUSTEE’S OPPOSITION TO MOTION TO RECONVERT
    IN RE: EFRAIN CARRERO VELEZ, CASE NO. 20-00633 (EAG)                                             Page 5 of 7

    Dev. Co. v. Commonwealth Mortgage Corp. (In re Little Creek Dev. Co.), 779 F.2d 1068, 1071 (5th

    Cir. 1986) ); see also, In re Weber, 209 B.R. 793, 801 (Bankr. D. Mass. 1997).

           24.     Debtor’s request for reconversion and his behavior prior to and during the case has been

    in bad faith. Thus, he is not eligible to be a debtor under Chapter 13. “To convert or dismiss on this

    basis, the court should consider, among other things, ‘(1) the timing of the filing of the petition, (2) the

    motive of the debtor in filing the petition, and (3) and the accuracies or inaccuracies of the debtor’s

    assertions in its petition and schedules’.” In re Winslow, 123 B.R. 641 (D. Colo. 1991), at 646.

           25.     The procedural history and facts of the case of caption demonstrate Debtor’s bad faith.

    “Generally, the facts surrounding good faith will be determined by circumstantial evidence. It is unlikely

    that a debtor will ever acknowledge its own bad faith; therefore, one will reach conclusions about the

    party’s intent from the totality of the circumstances surrounding the filing of the case.” 7 COLLIER ON

    BANKRUPTCY P1112.07[1] (16th 2019) (quoting In re Roxy Real Estate Co., Inc., 170 B.R. 571, 573

    (Bankr. E.D. Pa 1993). “The test is whether a debtor is attempting to unreasonably deter and harass

    creditors or attempting to effect a speedy, efficient reorganization on a feasible basis.” Marsch v. Marsch

    (In re Marsch), 36 F.3d 825, 828 (9th Cir. 1994).

           26.     In the instant case, at the time of the filing and during the case, the Debtor appears to

    have failed to disclose his ownership interest in a related corporation and/or a transfer of the same

    and/or failed to submit requested documents regarding the mentioned corporation or transfer, among

    others. The United States Trustee and the Chapter 7 trustee have been reviewing Debtor’s

    financial affairs.    After the United States Trustee and Chapter 7 trustee inquired about Debtor’s

    financial affairs and requested documents, and the Chapter 7 trustee recovered assets, the Debtor moved

    for reconversion to Chapter 13.

           27.     The Debtor seems quite in a hurry to leave Chapter 7, having realized that United States

    Trustee and Chapter 7 trustee became aware of the inaccuracies and assets to be administered.
Case:20-00633-EAG7 Doc#:111 Filed:04/06/21 Entered:04/06/21 14:19:12                       Desc: Main
                           Document Page 6 of 7
    UNITED STATES TRUSTEE’S OPPOSITION TO MOTION TO RECONVERT
    IN RE: EFRAIN CARRERO VELEZ, CASE NO. 20-00633 (EAG)                                            Page 6 of 7

           28.       The United States Trustee respectfully submits that the reconversion to Chapter 13 is not

    motivated by the Debtor’s desire to repay his creditors or reorganize.

           29.       Reconversion to Chapter 13 is not in the best interest of the creditors or the bankruptcy

    estate. The Chapter 7 trustee can take the appropriate steps for the benefits of the bankruptcy estate and

    the creditors.

           30.       The United States Trustee respectfully submits that reconversion to Chapter 13 provides

    the Debtor an unwarranted opportunity to have possession or control of assets and dissipate them before

    the case could be reconverted to Chapter 7.

            WHEREFORE, the United States Trustee respectfully requests that the Honorable Court deny

    the Motion for Reconversion and grant any such other and further relief as it may deem appropriate.

                                         CERTIFICATE OF SERVICE

            I DO HEREBY CERTIFY that on this day I electronically filed a true and exact copy of the

    foregoing with the Clerk of the Court using the CM/ECF System which will send notification of such

    filing to the following:

            JUAN C FORTUNO FAS             bkfilings@fortuno-law.com, fortuno@ecf.inforuptcy.com

            NOEMI LANDRAU RIVERA nlandrau@landraulaw.com,
            paralegal@landraulaw.com;landraulaw@yahoo.com;assistant@landraulaw.com;jlandrau@land
            raulaw.com

            MONSITA LECAROZ ARRIBAS                ustpregion21.hr.ecf@usdoj.gov

            ALBERTO O LOZADA COLON                 lozada1954@hotmail.com, betancesaol@gmail.com

            ALEJANDRO OLIVERAS RIVERA (ENO)                   aorecf@ch13sju.com

            DAMARIS QUINONES VARGAS                 damarisqv@bufetequinones.com,
            notices@bufetequinones.com

            ROBERTO ROMAN VALENTIN                 romanchpt7@gmail.com, rroman@ecf.axosfs.com

            UNITED STATES TRUSTEE              ustpregion21.hr.ecf@usdoj.gov
Case:20-00633-EAG7 Doc#:111 Filed:04/06/21 Entered:04/06/21 14:19:12              Desc: Main
                           Document Page 7 of 7
    UNITED STATES TRUSTEE’S OPPOSITION TO MOTION TO RECONVERT
    IN RE: EFRAIN CARRERO VELEZ, CASE NO. 20-00633 (EAG)                                   Page 7 of 7

          I DO HEREBY FURTHER CERTIFY that on this same date a true and exact copy of the

    foregoing has been sent by regular United States mail to the Debtor, Efraín Carrero Vélez, Puerto

    Real 11A, Calle 10, Cabo Rojo, PR 00623.

          DATED: April 6, 2021.

                                               NANCY J. GARGULA
                                               United States Trustee

                                               MONSITA LECAROZ ARRIBAS
                                               Assistant United States Trustee

                                        By: s/ José Carlos Díaz Vega
                                            Trial Attorney
                                            USDC-PR No. 213607
                                            U.S. DEPARTMENT OF JUSTICE
                                            OFFICE OF THE U.S. TRUSTEE
                                            Edificio Ochoa
                                            500 Tanca Street, Suite 301
                                            San Juan, Puerto Rico 00901-1922
                                            Tel.: (787) 729-7444
                                            Fax: (787) 729-7449

                                               (Electronically Filed)
